internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil foundation fellowship program dollar_figure amount dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date ‘our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 a your letter indicates that x will operate a grant-making program called y to award post- doctoral fellowships x’s mission is to unlock buman potential by supporting individual liberty limited government free markets personal virtue and the pursuit of truth the fellowship program is designed to support scholars of exceptional promise and demonstrated accomplishment who wish to conduct social science research and or writing that furthers x's mission or that educates about the benefits of america’s free democratic-capitalist society up to five fellowships of x each will be awarded annually one each in the fields of history political science economics education and law additional fields of social science may be added in the future and categories may be revised or combined grant recipients must use grant funds for purposes related to their stated research writing project acceptable uses of grant funds include to defray the recipient’s general and typical living_expenses to fund travel for stated research purposes to hire research assistants or teaching assistants in order to free up the recipient's time to further completion of the stated project x will send an announcement about the fellowship program to fifty top professors in the fields of history political science economics education and law ‘the professors chosen will represent a cross-section of the most accomplished social science scholars across the united_states and will be recognized leaders in their fields each professor will be invited to nominate up to two candidates for a fellowship it is anticipated that x will receive to candidates for the fellowship program each time it is announced the criteria used to determine who is eligible for the program is designed to identify applicants with the special talent education and research experience required to achieve xs goals to qualify for a fellowship a candidate must hold a ph d degree in one of the social science fields covered by the fellowship program show special promise in his her field have demonstrated accomplishments such as the pursuit and publication of relevant research be considered exceptionally talented by one of fifty independent scholars whe are invited to submit nominations and be a non-tenured instructor assistant professor or associate professor at an accredited u s educational_institution after a candidate is nominated by a professor the candidate will be asked to submit an application in accordance with the fellowship application questionnaire the selection committee consists of recognized experts in each field of social science in which fellowships are awarded members of the selection committee will not be allowed to nominate candidates for the fellowship program the criteria used to select award recipients will be quality of applicant's past research and writing demonstrated knowledge and experience in applicant’s field of specialty and quality of applicant's research and writing in relation to x’s mission x plans to award five fellowships annually one each in the fields of history political seience economics education and law however if the selection committee determines that the applicants or proposed projects in a particular field are not of sufficient quality a fellowship will not be awarded in that field the foundation’s officers directors trustees substantial contributors and family members identified as disqualified persons are not eligible for awards under the fellowship program fellowships are awarded for one year and are not renewable each fellowship will be paid as follows of the award will be paid at the beginning of the grant period will be paid at the mid-point of the grant period but only after receipt of the progress report ftom the recipient will be paid at the end of the grant period but only after receipt of the final report from the recipient recipients must submit to x a progress report midway through the grant period and a final report within days of the end of the grant period x reserves the right to cancel all or part of the grant award and or to demand repayment of any or all funds if x dissatisfied with the recipient's research progress during the grant period x shall require repayment of all or any part of the grant award determined by x to have been improperly spent is ‘x agrees to maintain records that include the following __ information used to evaluate the qualification of potential grantees i identification of the grantees including any relationship of any grantee to the private_foundation gi ‘the amount and purpose of each grant and iv _ all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a and is to be used for study at an educational_organization described in sec_170 b a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill ot talent of the grantee sec_53_4945-4 c of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance gi gi based on the information submitted and assuming your award programs conducted as proposed with a view to provide objectivity and nondiscrimination in will be making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 ‘this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code ‘any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney ifyou have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
